STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1051
VERSUS

JOSEPH HOLMES OCTOBER 24, 2022
In Re: Joseph Holmes, applying for supervisory writs, 17th

Judicial District Court, Parish of Lafourche, Nos.
96445, 96446, 96447.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT APPLICATION TRANSFERRED to the Louisiana Supreme
Court, which has exclusive supervisory jurisdiction of all
criminal writ applications relating to convictions and sentences
imposed prior to July 1, 1982. See La. Const. art. V, § 5(E).

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

AC)

DEPUTY CLERK OF COURT
FOR THE COURT